TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 13, 2013



                                      NO. 03-13-00478-CV


                                        R. J. O., Appellant

                                                 v.

             The Texas Department of Family and Protective Services, Appellee




     APPEAL FROM 340TH DISTRICT COURT OF TOM GREEN COUNTY
          BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
REFORMED AND, AS REFORMED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s decree,

but that such error does not require the judgment be reversed: IT IS THEREFORE considered,

adjudged and ordered that the decree of the trial court is reformed to remove the ground for

termination under section 161.001(1)(O) of the Texas Family Code. As so reformed, the decree

of the trial court is affirmed. It FURTHER appearing to the Court that appellant is indigent and

unable to pays costs, it is FURTHER ordered that no costs of appeal be assessed against

appellant; and that this decision be certified below for observance.